Citation Nr: 1412566	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  13-34 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the notice of disagreement (NOD) received on December 26, 2012, was timely as to an October 2011 rating decision that granted service connection for prostate cancer status post cryotherapy, with erectile dysfunction, and assigned an initial 10 percent rating. 


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel










INTRODUCTION

The Veteran had active service from February 1971 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California.                 

The issue of entitlement to an increased rating for service-connected prostate cancer has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In an October 12, 2011, rating decision, the Veteran was granted service connection for prostate cancer status post cryotherapy, with erectile dysfunction, evaluated as 10 percent disabling effective from April 21, 2008.  

2.  Notice of the October 12, 2011, decision was mailed to the Veteran on October 31, 2011.  He was informed of his appellate rights and that any disagreement with the rating decision should be submitted to his local RO one year from the date of the letter.

3.  A written communication from the Veteran expressing disagreement with the 10 percent disability rating for service-connected prostate cancer assigned in the October 12, 2011 rating decision was received by VA on December 26, 2012.  

4.  The Veteran's NOD to the October 12, 2011, rating decision was not postmarked or received by VA within one year of the date he received notice of that decision.



CONCLUSION OF LAW

The NOD received on December 26, 2012, was not timely as to the October 2011 rating decision that granted service connection for prostate cancer status post cryotherapy, with erectile dysfunction, and assigned an initial 10 percent rating.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.109(b), 19.25, 20.200, 20.201, 20.302; 20.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Governing law and regulations provide that VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim (i.e., there can be no entitlement to the benefit as a matter of law).  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The United States Court of Appeals for Veterans Claims (Court) has further held that VA's duties to notify and assist do not apply where the law, and not the evidence, is dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As will be discussed below in greater detail, the law is dispositive of the issue of whether the NOD received on December 26, 2012, was timely as to the October 2011 rating decision, and VA's duties to notify and assist do not apply.

As to what constitutes a notice of disagreement, the Court has said that the Board determines de novo whether a document is a notice of disagreement.  See Fenderson v. West, 12 Vet. App. 119 (1999); Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996).  In this regard, a notice of disagreement is a written statement reasonably expressing disagreement with and a desire to contest any aspect of the adjudication(s).  38 C.F.R. § 20.201.  A notice of disagreement requires no special wording or phrasing and is to be evaluated within the context of the overall record.  Id.; see also Jarvis v. West, 12 Vet. App. 599, 561-62 (1999).

A claimant or his representative must file a notice of disagreement with a determination of the RO within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a).  If a notice of disagreement is not filed within the one year time period, the RO decision becomes final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d) (2013); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2013).  An untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c).

The date of mailing of the letter of notification from the RO will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).  A notice of disagreement postmarked prior to expiration of the one year period will be accepted as having been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.305(a).  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305(a).

Under 38 C.F.R. § 3.109, time limits for filing to challenge an adverse VA decision may be extended in some cases on a showing of "good cause."  Specifically, 38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  There is no legal entitlement to an extension of time; rather, 38 C.F.R. § 3.109(b) leaves the decision to the sole discretion of VA.  Corry v. Derwinski, 3 Vet. App. 231, 235 (1992).

The Board may implicitly or explicitly waive the issue of the timeliness of a substantive appeal.  A timely filed notice of disagreement, however, is a jurisdictional bar to appellate consideration, and this issue may not be waived.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In an October 12, 2011 rating decision, the Veteran was granted service connection for prostate cancer status post cryotherapy, with erectile dysfunction, evaluated as 10 percent disabling effective from April 21, 2008.  Notice of the October 12, 2011, decision was mailed to the Veteran on October 31, 2011.  He was informed of his appellate rights and that any disagreement with the rating decision should be submitted to his local RO one year from the date of the letter.

In a Decision Review Officer (DRO) decision, dated on December 20, 2011, the RO stated that following a normal internal review process, it was found that although entitlement to special monthly compensation benefits for loss of use of creative organ, as secondary to the service-connected prostate cancer with erectile dysfunction, had been granted in the October 2011 rating decision, internal VA coding was omitted from the documentation accompanying that rating decision.  The result was that the Veteran was not awarded the compensation corresponding to the special monthly compensation for loss of use of a creative organ.  Therefore, in the December 2011 DRO decision, the internal documentation was corrected to reflect the grant of the special monthly compensation, effective from April 21, 2008, the date of claim for service connection for prostate cancer, consistent with the determinations in the October 2011 rating decision.    

Notice of the December 20, 2011 DRO decision and the Veteran's appellate rights was mailed on December 23, 2011.  

A written communication from the Veteran expressing disagreement with the 10 percent disability rating for service-connected prostate cancer assigned in the October 12, 2011 rating decision was received by VA on December 26, 2012.  

In a letter to the Veteran, dated on April 26, 2013, the RO stated that they had received the Veteran's NOD.  The RO informed the Veteran that he could obtain a de novo review of his claim before he decided whether he wanted to proceed with the traditional appeal process.  In the Veteran's return response, dated in June 2013, he requested a de novo review of his claim under 38 C.F.R. § 3.2600.  

In a letter to the Veteran, dated on June 12, 2013, the RO indicated that they had received the Veteran's election of the DRO process to handle his appeal.  

In a letter to the Veteran, dated on June 27, 2013, the RO notified the Veteran that his NOD received on December 26, 2012, was not timely as to the October 2011 rating decision wherein service connection for prostate cancer was granted.  On October 31, 2001, notification of the October 12, 2001 rating decision was sent to the Veteran.  The law allowed a period of one year following the date of notification during which a claimant may file an appeal or notice of disagreement.  Because the Veteran's NOD was received more than one year after he received notification of the October 2011 decision, the RO could take no action on his request for an appeal.  The Veteran was notified that he could reopen his claim at any time by submitting new and material evidence.  The RO also stated that the Veteran should disregard the June 12, 2013 letter because it was sent in error.  

Based on a review of the evidence, the Board concludes that the NOD received on December 26, 2012, was not timely as to the October 2011 rating decision wherein the RO granted service connection for prostate cancer status post cryotherapy, with erectile dysfunction, and assigned a 10 percent disability rating.  The October 2011 decision was mailed to the Veteran on October 31, 2011.  Therefore, the Veteran had until October 31, 2012, to file an NOD.  An NOD for a higher initial rating in excess of 10 percent for prostate cancer, was date stamped as being received at the RO on December 26, 2012.  Throughout this appeal, the Veteran has not contended filing an NOD prior to December 26, 2012.  Rather, he contends that he should be given one year from the most recent decision, which was the December 23, 2011 DRO decision, and that his NOD received on December 26, 2012, was a timely NOD to the December 23, 2011 DRO decision.  However, the Board notes that in the Veteran's NOD that was received on December 26, 2012, he expressed disagreement with the initial 10 percent rating assigned to his service-connected prostate cancer.  Thus, his NOD was in response to the October 2011 rating decision, wherein service connection for prostate cancer was granted and a 10 percent rating was assigned, and not the December 23, 2011 DRO decision that merely implemented the grant of special monthly compensation for loss of use of a creative organ, consistent with the determination in the October 2011 rating decision.  Accordingly, the Veteran did not express disagreement with the December 23, 2011 DRO decision, only with the October 2011 rating decision.  Therefore, after reviewing all of the evidence, the Board concludes that the NOD received on December 26, 2012, in which the Veteran expressed disagreement with the initial 10 percent rating for his service-connected prostate cancer, was not timely as to the October 2011 rating decision.  

Additionally, the Veteran has not presented "good cause," or any reason, as to why he did not file an NOD within one year by October 31, 2012.  The Veteran has made arguments regarding why a higher initial rating is warranted for his service-connected prostate cancer, but has not provided a reason for why his NOD as to the October 2011 rating decision was not filed within one year of the decision granting service connection for prostate cancer and a 10 percent disabling rating.  

There is also no indication that the Veteran did not receive the October 2011 decision at that time.  There is a presumption of regularity of government process that can only be rebutted by clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 62 (1992).  VA need only mail notice to the last address of record for the presumption to attach.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994). Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q).  Here, there is no clear evidence to rebut the presumption of notification in this case.  There is no indication or allegation that the October 2011 decision was returned as undeliverable or that the Veteran did not receive notice of the decision.  There is no evidence of a change of address prior to the issuance of the October 2011 decision.  In sum, the Veteran has not provided any explanation as to his failure to file a timely notice of disagreement.  Therefore, there is no legal entitlement to an extension of time to file his notice of disagreement in the present case.  38 C.F.R. § 3.109(b); Corry at 235.

In summary, the relevant facts are not in dispute and, therefore, it is the law rather than an interpretation of the evidence that governs the outcome of this case.  The Veteran's NOD was untimely.  Accordingly, the issue of the timeliness of the 

Veteran's NOD received on December 26, 2012, must be denied for lack of legal merit.  See Sabonis at 430.  

ORDER

The NOD received on December 26, 2012, was not timely as to the October 2011 rating decision that granted service connection for prostate cancer status post cryotherapy, with erectile dysfunction, and assigned an initial 10 percent rating.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


